Citation Nr: 0123955	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1947 to October 
1948, and from December 1948 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000  rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied a compensable rating for left ear 
hearing loss.  

The veteran timely perfected an appeal, and requested a 
hearing before a member of the Board.  Hearings were 
scheduled in September 2000 and July 2001.  The veteran 
requested postponement of the September 2000 hearing to allow 
him time to submit evidence in connection with his previously 
denied claim of entitlement to service connection for right 
ear hearing loss.  The hearing was rescheduled for July 2001; 
however, the veteran failed to appear.  Since there has been 
no request for postponement or any motion filed for a new 
hearing, the Board will proceed with processing of the case 
as if the request for a hearing has been withdrawn.  See 
38 C.F.R. § 20.704(d) (2000).

As a further preliminary matter, in his September 2000 
request for postponement of the hearing, the veteran 
indicated his intention to submit evidence that would aid in 
the reopening of his claim to service connection for the 
right ear (and, if granted potentially impact upon the issue 
under consideration.  To date, however, no such additional 
evidence has been received.  



FINDINGS OF FACT

1.  The veteran's current left ear hearing loss is manifested 
by an average pure tone decibel loss of 71 dbs in the left 
ear with 90 percent speech recognition.

2.  The evidence of record demonstrates that the veteran has 
a numeric designation of Level VI hearing for the service-
connected left ear and an assigned Level I hearing for the 
non service-connected right ear.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 0 
percent for left ear hearing loss have not been met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86(a), 
Tables VI, VIA, VIII, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations (which implement the Act but, with the exception 
of the provision governing claims to reopen on the basis of 
new and material evidence, do not create any additional 
rights) recently were promulgated.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the June 2000 rating decision, July 2000 
Statement of the Case (SOC), and various notices issued 
during the pendency of the appeal, the veteran and his 
attorney have been advised of the laws and regulations 
governing the claim and the basis for denial of the claim; 
hence, the veteran and his representative have been given 
notice of what is needed to substantiate the claim.  The RO 
has  made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, and it appears 
that all evidence identified by the veteran as relative to 
this claim has been obtained and associated with the claims 
folder.  Moreover, the veteran has undergone examination in 
connection with the claim on appeal (in June 2000).  
Furthermore, the veteran has been afforded two opportunities 
to testify at a hearing before the Board.  The first hearing 
date was rescheduled by the veteran's request, and the 
veteran failed to appear for the rescheduled hearing.  
Finally, there is no indication that there is additional, 
existing evidence outstanding that is necessary for 
adjudication of the issue on appeal.  For all the reasons 
noted above, adjudication of this appeal, without remand to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  When, after all procurable and 
assembled data are carefully considered, and a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2000); 38 U.S.C.A. § 5107 (West Supp. 2001).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  It is also necessary to consider the 
whole recorded history, so that the rating may accurately 
reflect elements of the disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require the adjudicator to 
review the recorded history of the disability, in order to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, where an increase in the disability rating is at issue, 
as in this case, the present level of the veteran's 
disability is the primary concern.  Id.

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  See 64 
Fed. Reg. 25208 (May 11, 1999).  Since the veteran's claim 
for increase was filed in April 2000, only the revised 
regulations are for application in this case.  

Under the revised regulations in effect from June 10, 1999, 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and pure tone 
audiometry test.  The examinations are to be conducted 
without the use of hearing aids.  Moreover, the percentage 
evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a combination of the percent 
of speech discrimination and the pure tone threshold average, 
as measured by a pure tone audiometry test in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 
C.F.R. §  4.85, Tables VI, VIA, and VII, Diagnostic Code 6100 
(2000).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These numeric designations 
for hearing impairment are assigned based on a combination of 
the percent of speech discrimination and the pure tone 
threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(a)-(d) (2000).

A review of the revised criteria at 38 C.F.R. § 4.85(b) and 
(e), and specifically Tables VI and VII of the revised 
regulations, reveals that there was no change in determining 
the numeric designations assigned certain levels of puretone 
threshold or speech discrimination, and there was no change 
to the mechanical application of the appropriate charts to 
the noted auditory acuity.  However, there were substantive 
changes to the regulations at 38 C.F.R. § 4.85(c), and 
specifically Table VIA, regarding exceptional patterns of 
hearing impairment as set forth in 38 C.F.R. § 4.86(a), which 
are applicable in this case.

The regulations at 38 C.F.R. § 4.85(c) provide that Table VIA 
is to be applied when the examiner certifies that the use of 
the speech discrimination test is inappropriate because of 
language difficulties, inconsistent speech discrimination 
scores, or when indicated under the provisions of § 4.86.  
Here, the record does not reflect that an examiner has 
certified that the veteran has language difficulties or 
inconsistent speech scores.  However, a review of the June 
2000 audiology examination report does indicate exceptional 
patterns of hearing impairment based on a decibel loss of 
over 55 in the left ear in each of the four applicable 
frequencies under § 4.86(a).  Thus the veteran's claim will 
be evaluated under 38 C.F.R. §§ 4.85, 4.86(a), Tables VI, VIA 
and VII (2000).

The veteran was granted service connection for left ear 
hearing loss in December 1992, and assigned a 0 percent 
(noncompensable) rating.  This disability rating has since 
remained in effect.


A June 2000 VA audiological evaluation report reveals pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
75
100
90
LEFT
65
55
60
85
85

The diagnostic findings reveal severe mixed hearing loss.  
The data for the left ear shows speech recognition ability of 
90 percent discrimination, and average puretone threshold of 
71 decibels.  The puretone thresholds at the applicable 
frequencies (1000, 2000, 3000, 4000 Hertz) exceed 55 dbs, and 
thus constitute an exceptional pattern of hearing impairment 
under § 4.86 (a) for application of Tables VI and VIA.

Applying this data to the rating criteria for hearing 
impairment under § 4.85, Table VIA, the service-connected 
left ear meets a level VI numeric designation at an average 
threshold of 71 decibels.  Under Table VI, with 90 percent 
speech discrimination, the numeric designation is level III.  
The right ear, which is not service connected, is assigned a 
level I numeric designation under 38 C.F.R. § 4.85(f) (2000).  
Combining the designations under Table VII, of the non 
service-connected right ear, (Level I), and the higher of the 
two levels for the left ear (Level VI), the resulting 
impairment equates to 0 percent.  See 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100.  Accordingly, the Board determines 
that the currently assigned 0 percent rating for left ear 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, the assignment of disability ratings in hearing loss 
cases are accomplished by way of a mechanical application of 
the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As 
indicated above, that mechanical application does not result 
in assignment of a compensable evaluation.

Even assuming, arguendo, that factors in addition to 
pertinent audiological evaluation results were to be 
considered, there is no showing that the veteran's left ear 
hearing loss reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis, under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Although the veteran's hearing 
loss in his left ear is significant, the Board notes that 
there is no objective evidence in the record that the 
disability is shown to markedly interfere with employment 
(beyond that already contemplated in the assigned rating 
evaluation), necessitated any frequent periods of 
hospitalization, or otherwise renders the application of 
regular schedular standards impractical.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for submission for assignment of an extra-schedular 
rating, prescribed under 38 C.F.R. § 3.321(b)(1), are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Accordingly, the provisions of 
§ 3.321(b)(1) do not provide any basis for an increased 
rating.

Based on the foregoing, the claim for a compensable 
evaluation for left ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

A compensable rating for left ear hearing loss is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

